UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10258 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Tredegar Corporation 1100 Boulders Parkway Richmond, Virginia 23225 REQUIRED INFORMATION See Appendix 1. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN By: /s/A. Brent King A. Brent King Employee Savings Plan Committee Date:June 26, 2012 2 Appendix 1 Tredegar Corporation Retirement Savings Plan FINANCIAL REPORT DECEMBER 31, 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-16 SUPPLEMENTARY INFORMATION Schedule H, Line 4i- Schedule of Assets (Held at End of Year)-Schedule I 17 EXHIBIT Consent of Independent Registered Public Accounting Firm 18 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator Tredegar Corporation Retirement Savings Plan Richmond, Virginia We have audited the accompanying statements of net assets available for benefits of the Tredegar Corporation Retirement Savings Plan (Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held at end of year is presented for the purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Witt Mares, PLC Richmond, Virginia June 20, 2012 -1- Table of Contents FINANCIAL STATEMENTS Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 ASSETS Investments, at fair value: Tredegar Corporation common stock $ $ Mutual funds Common collective trust Total investments Receivables: Accrued interest and dividends Notes receivable from participants Total receivables Total assets LIABILITIES - - Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit responsive investment contract ) Net assets available for benefit $ $ See accompanying notes. -2- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2011 and 2010 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Interest $ $ Dividends Net appreciation in fair value of investments Total investment income Contributions: Employer Participants' Rollover Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Administrative expenses Benefits paid to participating employees Total deductions NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ $ See accompanying notes. -3- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Tredegar Corporation (Tredegar), which is engaged directly in the manufacturing of plastic films and aluminum extrusions, is a Virginia corporation.The Tredegar Corporation Retirement Savings Plan (Plan) was adopted by the Board of Directors of Tredegar on June 14, 1989 and the Plan was effective as of July 1, 1989. The Plan is subject to Titles I, II and III and is exempt from Title IV of the Employee Retirement Income Security Act of 1974 (ERISA). Title IV of ERISA provides for federally sponsored insurance for plans that terminate with unfunded benefits.No such insurance is provided to participants in this Plan; however, because the benefits that participants are entitled to receive are always equal to the value of their account balances, the Plan is always fully funded.The value of a participant's account may change from time to time.Each participant assumes the risk of fluctuations in the value of his or her account. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires the plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Security Transactions and Related Investment Income Security transactions are accounted for on the trade date and dividend income is recorded as earned on the ex-dividend date.Interest income is recorded as earned on the accrual basis.In determining the realized net gain or loss on securities sold, the cost of securities is determined on a historic cost basis.The Plan presents in the statements of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of investments, which consists of the realized gains or losses and the change in unrealized appreciation (depreciation) on those investments. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. Payment of Benefits Benefits are recorded when paid or when payment has been attempted. (Continued) -4- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(Concluded) Investment Valuation Investments are stated at fair value determined as follows: Common stock - last published sale price on the New York Stock Exchange Common collective trust - Investments in the Stable Asset Fund (Guaranteed Investment Contract, GIC) are credited with earnings on the underlying investments (principally the JP Morgan Asset Management Stable Asset Income Fund) and charged for plan withdrawals and administrative expenses.The GIC is included in the investments at fair value at December 31, 2011 and 2010, and is then adjusted to contract value.Fair value is based on the annual report of the JP Morgan Asset Management Stable Asset Income Fund.Contract value represents deposits made to the account plus interest earned on those deposits, less any withdrawals, withdrawal charges, and asset charges. Mutual funds - valued at quoted market prices, which represent the net asset value of shares held by the Plan Recent Accounting Pronouncement In May 2011, the Financial Accounting Standards Board (“FASB") and the International Accounting Standards Board completed their joint project on fair value measurement and issued their respective final standards. The amended FASB guidance results in common fair value measurement and disclosure requirements for U.S. GAAP and International Financial Reporting Standards. Many of the changes to U.S. GAAP clarified existing guidance. There were some changes to U.S. GAAP, such as the change in the valuation premise and the application of premiums and discounts as well as new disclosure requirements. The new disclosure requirements include: (1) enhanced disclosure for the valuation of all Level 3 fair value measurements; (2) disclosure of transfers between Level 1 and Level 2 fair value measurements on a gross basis, including reasons for those transfers; (3) disclosure about the highest and best use of non-financial assets; and (4) disclosure of the fair value hierarchy categorization for those assets whose fair value is disclosed but not recognized on the balance sheet. The new FASB guidance is effective for interim and annual reporting periods beginning after December 15, 2011. Early application is not permitted. We intend to comply with the new reporting requirements beginning with the first quarter of 2012, and the new requirements are not expected to materially expand our current financial statement footnote disclosures. -5- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 2. DESCRIPTION OF PLAN The Plan is a defined contribution plan.Information regarding plan benefits and vesting is provided in the Plan and related documents, which are available at Tredegar's main office at 1100 Boulders Parkway, Richmond, Virginia. NOTE 3. CONTRIBUTIONS AND INVESTMENT OPTIONS A participant may contribute a percentage of his or her base pay (as defined) ranging from a minimum of .1% (one-tenth of one percent) to 75%.With the exception of certain collectively bargained plans, the 2011 and 2010 company match contribution is $1.00 for every $1.00 a participant contributes up to 5% each payroll period. With the exception of Participants covered under certain collective bargaining agreements, Employees hired on or after January 1, 2007 will automatically be enrolled in the retirement savings plan at a three percent contribution level unless they choose to contribute more or less.The default investment fund is the age appropriate target fund. Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers twenty (20) mutual funds, Tredegar stock and one (1) common collective trust as investment options to participants. All employer contributions are invested in the Tredegar Stock Fund.Effective January 1, 2007, if the Participant has at least three years of service, any existing Company matching funds as of December 31, 2006 can be transferred once per month as follows: a maximum of up to 33% of the participant’s existing units can be transferred during 2007, up to 66% in 2008, and up to 100% in 2009.If the Participant is age 55 with at least three years of service, the Participant may transfer all or any part of their company matching account on a monthly basis.Company matching contributions made after January 1, 2007 (“Post-2006 Match”) will be invested in company stock, and the Participant may continue to keep their match in Tredegar stock.However, if the Participant has at least three years of service, the Participant will be able to transfer the Post-2006 Match to other funds on a monthly basis. -6- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 4. INVESTMENTS The following table presents the fair value of investments as of December 31, 2011 and 2010. 2011 (1) 2010 (1) Investments at fair value as determined by quoted market price: Common stock: Tredegar Corporation $ $ Mutual Funds: PIMCO Funds Total Return Fund A JP Morgan Smart Retirement Income Select JP Morgan Smart Retirement 2010 Select JP Morgan Smart Retirement 2015 Select JP Morgan Smart Retirement 2020 Select JP Morgan Smart Retirement 2025 Select JP Morgan Smart Retirement 2030 Select JP Morgan Smart Retirement 2035 Select JP Morgan Smart Retirement 2040 Select JP Morgan Smart Retirement 2045 Select JP Morgan Smart Retirement 2050 Select Eaton Vance Large-Cap Value I Columbia Large Cap index Z American Funds Growth Fund of America R4 Columbia Mid Cap Value Z Morgan Stanley Inst Mid Cap Growth I Thornburg International Value R4 American Funds EuroPacific Growth R4 Allianz NFJ Small Cap Value A Van Kampen Small Cap Growth A Common Collective Trust(2) JP Morgan Stable Asset Income Total investments $ $ (1)Investments are carried in the statements of net assets available for benefits at fair value. (2)Investment values are based on the audited annual report of the JP Morgan Asset Management Stable Asset Income Fund. (Continued) -7- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 4. INVESTMENTS(Concluded) During the years ended December 31, 2011 and 2010, the Plan's investment portfolio (including investments bought, sold and held during the year) appreciated in value by $3,472,609 and $11,912,383 as follows: Change in investments at fair value as determined by quoted market price: Tredegar common stock $ $ Mutual funds ) Change in investments as determined in the audited annual report of the JP Morgan Asset Management Stable Asset Income Fund: Common collective trust Net change in value $ $ -8- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 5. NONPARTICIPANT–DIRECTED INVESTMENTS Information about the net assets available for benefits and significant components of the changes in net assets relating to the Tredegar Corporation common stock fund is listed below.All employer contributions are nonparticipant-directed and are invested in the Tredegar Corporation common stock fund.All participant and rollover contributions are participant-directed.All other components listed below are a blend of participant-directed and nonparticipant-directed information. Net assets available for benefits: Tredegar common stock $ $ Accrued interest and dividends $ $ Changes in net assets available for benefits: Additions to net assets attributed to: Investment income: Interest $ $ 37 Dividends Net appreciation in fair value of investments Contributions: Employer Participants' Total additions Deductions from net assets attributed to: Administrative expenses Benefits paid to participating employees Transfers to participant-directed investments Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ $ -9- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 6. FEDERAL INCOME TAXES The Plan received its latest determination letter on September 25, 2009, in which the Internal Revenue Service stated that the Plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code (IRC).The Plan has been amended since receiving the determination letter.However, the plan administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC.Therefore, no provision for income taxes has been included in the Plan’s financial statements. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the taxing authorities.The plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2011, there are not uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements.The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any periods in progress.The plan administrator believes it is no longer subject to income tax examinations for years prior to 2009. NOTE 7. ADMINISTRATIVE EXPENSES The Plan is responsible for all trustee and investment management fees.Tredegar pays for all other administrative expenses up to an annual limit of $75,000.Any expenses in excess of this limit are paid by the Plan. NOTE 8. FORFEITURES Employees who leave Tredegar before becoming fully vested in Tredegar contributions forfeit the value of the nonvested portion of the Tredegar contribution account.Forfeitures are applied against Tredegar's contributions throughout the year. Forfeitures were $389 and $5,628 for the years ended December 31, 2011 and 2010, respectively.Effective January 1, 2007, the Plan was amended so that participants were immediately vested in subsequent employer matching contributions. -10- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 9. PLAN TERMINATION Although it has not expressed any intent to do so, Tredegar has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants would become 100 percent vested in their employer contributions. NOTE 10. RISKS AND UNCERTAINTIES The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. NOTE 11. DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL STATEMENTS Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access Level 2 Inputs to the valuation methodology include: · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in inactive markets; · inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. (Continued) -11- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 11. DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL STATEMENTS(Continued) If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used must maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2011 and 2010. Common stock: Valued at closing price reported on the active market on which the individual securities are traded. Mutual funds:Valued at the net asset value (NAV) of shares held by the plan at year end reported on the active market on which the fund is sold. Common collective trust:Valued based on information provided in the audited annual report. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table summarizes financial assets measured at fair value on a recurring basis, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value, as of December 31, 2011 and 2010, respectively: (Continued) -12- Table of Contents TREDEGAR CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 NOTE 11. DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL STATEMENTS (Concluded) Assets Measured at Fair Value on a Recurring Basis at December 31, 2011 Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Balance at Identical Assets Inputs Inputs December (Level 1) (Level 2) (Level 3) 31, 2011 Mutual funds Foreign Large Blend $ $
